 



Exhibit 10.12
TALEO CORPORATION
LOUIS TETU CESSATION OF EMPLOYMENT AND BOARD COMPENSATION AGREEMENT
     This agreement is entered into as of March 1, 2006 (the “Effective Date”)
by and between Taleo Corporation, a Delaware corporation (“Company”) and Louis
Tetu (“Mr. Tetu”).
     1. Term of Agreement. The term of this agreement shall be from the
Effective Date through the Company’s annual meeting in 2008.
     2. Termination of Employment. Mr. Tetu’s employment with the Company and
any subsidiaries or affiliates of the Company shall terminate at 11:59 pm ET on
February 28, 2006 (“Termination Date”). Mr. Tetu shall be paid his base salary
through the Termination Date, less any applicable state, provincial and federal
required withholding amounts and other lawful deductions, and shall be paid
prorated bonuses for any partially completed bonus periods through the
Termination Date (at an assumed 100% on-target achievement of goal), less any
applicable state, provincial and federal required withholding amounts and other
lawful deductions. Mr. Tetu shall be paid for any accrued but unused vacation as
of the Termination Date. Mr. Tetu shall not receive medical or other employment
benefits from the Company after the Termination Date. Mr. Tetu hereby
acknowledges that no employment or other compensation other than as described
above is owed to him by the Company for services provided through the
Termination Date.
     3. Board Membership. Mr. Tetu will continue to serve as the Chairman of the
Board of Directors of Taleo Corporation (“Board”). Mr. Tetu’s continued service
as Chairman and a member of the Board will be subject to Taleo’s corporate
governance policies for the nomination of directors applicable to all directors
and any required stockholder approval. Mr. Tetu will receive office and
administrative support as necessary to facilitate his duties as Chairman of the
Board.
     4. Compensation for Board Chairmanship. As of the Effective Date, the
Company will pay Mr. Tetu compensation of $166,666CAD for his services as the
Chairman of the Board (“Board Compensation”) from the Effective Date through
December 31, 2006. Board Compensation shall be paid on a quarterly basis at the
end of each calendar quarter and payment will be prorated for any partial
quarters. Board Compensation for Mr. Tetu’s service will be made to and in the
name of 9020-8828Q Inc. Beginning January 1, 2007, Mr. Tetu’s Board Compensation
shall be in accordance with the then-current Board compensation policy.
     5. Stock Options.
          (a) In the event of a Change in Control (as defined below), Mr. Tetu
will receive immediate vesting with respect to all unvested stock options that
are held by Mr. Tetu.
          (b) Each stock option granted to Mr. Tetu prior to the Effective Date
of this Agreement provides that in the event Mr. Tetu ceases to be a service
provider for the Company such options shall be exercisable, to the extent
vested, until the date that is one (1) year following the date Mr. Tetu ceases
to be a service provider for the Company. Option grants to Mr. Tetu after the
Effective Date of this Agreement shall be in accordance with the then-current
Board compensation policy, including with respect to the length of time after
Mr. Tetu ceases to be a service provider during which such options will remain
exercisable.

 



--------------------------------------------------------------------------------



 



          (c) For purposes of this Section 5, “Change in Control” means the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities and such change in ownership results in a broad management changes at
Company; or (ii) the consummation of the sale or disposition by Company of all
or substantially all of Company’s assets; or (iii) the consummation of a merger
or consolidation of Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) more than fifty percent (50%) of the total voting power
represented by the voting securities of Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation.
     6. Expenses. The Company will reimburse Mr. Tetu for reasonable travel,
entertainment, and other expenses incurred by Mr. Tetu in the furtherance of the
performance of Mr. Tetu’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.
     7. Trading Plan. Mr. Tetu may elect to establish a trading plan in
accordance with Rule 10b5-1 of the Securities Exchange Act of 1934 provided that
such trading plan shall be subject to the reasonable approval of the Board
consistent with policies established by the Board applicable to all Section 16
officers.
     8. Indemnification and Insurance. Mr. Tetu will be covered under the
Company’s insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by Taleo’s bylaws, Certificate
of Incorporation, and standard form of Indemnification Agreement, with such
insurance coverage and indemnification to be in accordance with Taleo’s standard
practices for senior executive officers but on terms no less favorable than
provided to any other Company senior executive officer or director.

2



--------------------------------------------------------------------------------



 



     9. Confidential Information.
          (a) Company Information. Mr. Tetu will not, at any time, whether
during or subsequent to Mr. Tetu’s service hereunder, directly or indirectly,
disclose or furnish to any other person, firm or corporation, or use on behalf
of himself/herself or any other person, firm or corporation, any confidential or
proprietary information acquired by Mr. Tetu in the course of Mr. Tetu’s service
for Company, including, without limiting the generality of the foregoing,
product design, product roadmaps, future product plans, contractual details
relating to current Company clients, buying habits of present and prospective
clients of Company, pricing and sales policy, techniques and concepts, the names
of customers or prospective customers of Company or of any person, firm or
corporation who or which have or shall have treated or dealt with Company or any
of its subsidiaries or affiliated companies, any other information acquired by
Mr. Tetu regarding the methods of conducting the business of Company and any of
its subsidiaries and/or affiliates, any information regarding the company’s
methods of research and development, of obtaining business, of manufacturing, of
providing or advertising products or services, or of obtaining customers, trade
secrets and other confidential information concerning the business operations of
Company or any company and/or entity affiliated with Company, except to the
extent that such information is already generally known in the public domain.
          (b) Assignment of Inventions. Mr. Tetu hereby assigns to the Company,
or its designee, all right, title and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Mr. Tetu solely or jointly conceived or developed or reduced to
practice, or caused to be conceived or developed or reduced to practice
(collectively referred to as “Inventions”) during Mr. Tetu’s employment with the
Company or any subsidiary or affiliate of the Company. Mr. Tetu hereby assigns
to the Company, or its designee, all right, title and interest in and to any and
all Inventions solely or jointly conceived or developed or reduced to practice,
or caused to be conceived or developed or reduced to practice in relation to his
services as a member of the Board and pursuant to his service under this
agreement.
     10. Assignment. This agreement will be binding upon and inure to the
benefit of the heirs, executors, and legal representatives of Mr. Tetu upon
Mr. Tetu’s death. None of the rights of Mr. Tetu to receive any form of
compensation payable pursuant to this agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance, or other disposition of Mr. Tetu’s right to
compensation or other benefits will be null and void.
     11. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
If to the Company:
Attn: Chief Executive Officer
Taleo Corporation
575 Market Street, 8th Floor
San Francisco, CA 94105
If to Mr. Tetu:
at the last residential address known by the Company as provided by Mr. Tetu in
writing.

3



--------------------------------------------------------------------------------



 



     12. Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this agreement
will continue in full force and effect without said provision.
     13. Arbitration.
          (a) General. In consideration of Mr. Tetu’s service to the Company,
its promise to arbitrate all disputes, and Mr. Tetu’s receipt of the
compensation paid to Mr. Tetu by the Company, at present and in the future,
Mr. Tetu agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder, or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Mr. Tetu’s service to the Company under this
agreement or otherwise or the termination of Mr. Tetu’s service with the
Company, including any breach of this agreement, will be subject to binding
arbitration under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280 through 1294.2, including Section 1283.05 (the “Rules”)
and pursuant to California law. Disputes which Mr. Tetu agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination, or wrongful
termination, and any statutory claims. Mr. Tetu further understands that this
agreement to arbitrate also applies to any disputes that the Company may have
with Mr. Tetu.
          (b) Procedure. Mr. Tetu agrees that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will be held
in San Francisco County, California and will allow for discovery according to
the rules set forth in the National Rules for the Resolution of Employment
Disputes or California Code of Civil Procedure. Mr. Tetu agrees that the
arbitrator will have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Mr. Tetu
agrees that the arbitrator will issue a written decision on the merits. Mr. Tetu
understands the Company will pay for any administrative or hearing fees charged
by the arbitrator or AAA except that Mr. Tetu will pay the first $200.00 of any
filing fees associated with any arbitration Mr. Tetu initiates. Mr. Tetu agrees
that the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
will take precedence.
          (c) Remedy. Except as provided by the Rules, arbitration will be the
sole, exclusive, and final remedy for any dispute between Mr. Tetu and the
Company. Accordingly, except as provided for by the Rules, neither Mr. Tetu nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
          (d) Availability of Injunctive Relief. In addition to the right under
the Rules to petition the court for provisional relief, Mr. Tetu agrees that any
party also may petition the court for injunctive relief where either party
alleges or claims a violation of this agreement or the Confidentiality agreement
or any other agreement regarding trade secrets, confidential information or
nonsolicitation.
          (e) Administrative Relief. Mr. Tetu understands that this agreement
does not prohibit Mr. Tetu from pursuing an administrative claim with a local,
state, or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This agreement does, however, preclude Mr. Tetu from
pursuing court action regarding any such claim.

4



--------------------------------------------------------------------------------



 



          (f) Voluntary Nature of Agreement. Mr. Tetu acknowledges and agrees
that Mr. Tetu is executing this agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Mr. Tetu further acknowledges and
agrees that Mr. Tetu has carefully read this agreement and that Mr. Tetu has
asked any questions needed for Mr. Tetu to understand the terms, consequences,
and binding effect of this agreement, including that Mr. Tetu is waiving
Mr. Tetu’s right to a jury trial. Finally, Mr. Tetu agrees that Mr. Tetu has
been provided an opportunity to seek the advice of an attorney of Mr. Tetu’s
choice before signing this agreement.
     14. Integration. This agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.
     15. Waiver of Breach. The waiver of a breach of any term or provision of
this agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this agreement.
     16. Survival. The Company’s and Executive’s responsibilities under
Sections 9 and 13 and all other provisions intended by their terms to survive
the termination of this agreement will survive the termination of this
agreement.
     17. Headings. All captions and section headings used in this agreement are
for convenient reference only and do not form a part of this agreement.
     18. Tax Withholding. All payments made pursuant to this agreement will be
subject to withholding of applicable taxes.
     19. Governing Law. This agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
     20. Acknowledgment. Mr. Tetu acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this agreement, and is knowingly and voluntarily entering into
this agreement.
     21. Counterparts. This agreement may be executed in counterparts, and may
be exchanged by fax or electronically scanned and emailed copies. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.
COMPANY:
TALEO CORPORATION

                     
By:
        /s/ Michael Gregoire       Date: 3/8/2006        
 
 
 
         
 
    Name: Michael Gregoire                
 
                    Title: President and Chief Executive Officer                
 
                    EXECUTIVE:                
 
                         /s/ Louis Tetu       Date: 3/8/2006                    
     j Louis Tetu                

[SIGNATURE PAGE TO LOUIS TETU CESSATION OF EMPLOYMENT AND BOARD COMPENSATION
AGREEMENT]

6